 


109 HRES 861 EH: Declaring that the United States will prevail in the Global War on Terror, the struggle to protect freedom from the terrorist adversary.
U.S. House of Representatives
2006-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 861 
In the House of Representatives, U. S., 
 
June 16, 2006 
 
RESOLUTION 
Declaring that the United States will prevail in the Global War on Terror, the struggle to protect freedom from the terrorist adversary. 
 
 
Whereas the United States and its allies are engaged in a Global War on Terror, a long and demanding struggle against an adversary that is driven by hatred of American values and that is committed to imposing, by the use of terror, its repressive ideology throughout the world;  
Whereas for the past two decades, terrorists have used violence in a futile attempt to intimidate the United States;  
Whereas it is essential to the security of the American people and to world security that the United States, together with its allies, take the battle to the terrorists and to those who provide them assistance;  
Whereas the Taliban, Al Qaeda, and other terrorists failed to stop free elections in Afghanistan and the first popularly-elected President in that nation’s history has taken office;  
Whereas the continued determination of Afghanistan, the United States, and the North Atlantic Treaty Organization will be required to sustain a sovereign, free, and secure Afghanistan;  
Whereas the steadfast resolve of the United States and its partners since September 11, 2001, helped persuade the government of Libya to surrender its weapons of mass destruction;  
Whereas by early 2003 Saddam Hussein and his criminal, Ba’athist regime in Iraq, which had supported terrorists, constituted a threat against global peace and security and was in violation of mandatory United Nations Security Council Resolutions;  
Whereas the mission of the United States and its Coalition partners, having removed Saddam Hussein and his regime from power, is to establish a sovereign, free, secure, and united Iraq at peace with its neighbors;  
Whereas the terrorists have declared Iraq to be the central front in their war against all who oppose their ideology;  
Whereas the Iraqi people, with the help of the United States and other Coalition partners, have formed a permanent, representative government under a newly ratified constitution;  
Whereas the terrorists seek to destroy the new unity government because it threatens the terrorists’ aspirations for Iraq and the broader Middle East;  
Whereas United States Armed Forces, in coordination with Iraqi security forces and Coalition and other friendly forces, have scored impressive victories in Iraq including finding and killing the terrorist leader Abu Musab al-Zarqawi;  
Whereas Iraqi security forces are, over time, taking over from United States and Coalition forces a growing proportion of independent operations and increasingly lead the fight to secure Iraq;  
Whereas the United States and Coalition servicemembers and civilians and the members of the Iraqi security forces and those assisting them who have made the ultimate sacrifice or been wounded in Iraq have done so nobly, in the cause of freedom; and  
Whereas the United States and its Coalition partners will continue to support Iraq as part of the Global War on Terror: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors all those Americans who have taken an active part in the Global War on Terror, whether as first responders protecting the homeland, as servicemembers overseas, as diplomats and intelligence officers, or in other roles;  
(2)honors the sacrifices of the United States Armed Forces and of partners in the Coalition, and of the Iraqis and Afghans who fight alongside them, especially those who have fallen or been wounded in the struggle, and honors as well the sacrifices of their families and of others who risk their lives to help defend freedom;  
(3)declares that it is not in the national security interest of the United States to set an arbitrary date for the withdrawal or redeployment of United States Armed Forces from Iraq;  
(4)declares that the United States is committed to the completion of the mission to create a sovereign, free, secure, and united Iraq;  
(5)congratulates Prime Minister Nuri Al-Maliki and the Iraqi people on the courage they have shown by participating, in increasing millions, in the elections of 2005 and on the formation of the first government under Iraq’s new constitution;  
(6)calls upon the nations of the world to promote global peace and security by standing with the United States and other Coalition partners to support the efforts of the Iraqi and Afghan people to live in freedom; and  
(7)declares that the United States will prevail in the Global War on Terror, the noble struggle to protect freedom from the terrorist adversary.  
 
Karen L. HaasClerk. 
